931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re T.E.C., INCORPORATED, Debtor.Robert T. BOINEAU, Sr., Creditor-Appellant,v.Walter W. THEUS, Jr., Trustee-Appellee.
No. 91-1006.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 25, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joe F. Anderson, Jr., District Judge.  (CA-90-1139-3-17, CA-89-740)
Robert T. Boineau, Sr., appellant pro se.
Walter W. Theus, Jr., Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NEIMEYER, Circuit Judges.
PER CURIAM:


1
Robert T. Boineau, Sr. appeals from the district court's order affirming an order of the Bankruptcy Court approving the sale of a certain piece of real estate.1   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  In Re:  T.E.C., Inc., CA-90-1139-3-17, CA-89-740 (D.S.C. Dec. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We note that, according to the trustee's report, the trustee executed a contract with a Mr. Aitken for $660,000, rather than, as the district court commented, with a Mr. Dixson for $550,000